Citation Nr: 0204554	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a back injury.

In a July 2001 decision, the Board also concluded that the 
veteran had not submitted new and material evidence to reopen 
the claim.

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).  In an August 2001 
Order, the Court vacated the Board's decision pursuant to a 
joint motion of the appellant and the Secretary of Veterans 
Affairs.  The Order and joint motion directed the Department 
of Veterans Affairs (VA) to adequately discuss the notice and 
assistance requirements mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).


FINDINGS OF FACT

1.  The Department of Veterans Affairs has obtained all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal; the veteran has been afforded the 
opportunity to identify available, relevant evidence and has 
not done so.

2.  In an October 1988 rating decision of which the veteran 
was notified in the same month and did not perfect a timely 
appeal, the RO denied entitlement to service connection for a 
back injury.

3.  The additional evidence submitted since the October 1988 
rating decision, when viewed with the other evidence on file, 
does not bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The October 1988 rating decision denying the appellant's 
claim for service connection for a back injury is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2. The evidence received subsequent to the October 1988 
rating decision is neither new nor material, and does not 
serve to reopen the appellant's claim for service connection 
for a back injury.  38 U.S.C.A. § 5108 (West 1991 & Supp 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.156(a) (2001).

3.  The Department of Veterans Affairs duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that his claim for service 
connection for a low back disorder be reopened.  His original 
claim for service connection for a back disorder was received 
by the RO in August 1988.  The claim was denied by an October 
1988 rating decision from which the veteran did not perfect 
an appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).

I.  VCAA Considerations

As directed by the Court, the following is a discussion of 
the applicability and compliance with the requirements of the 
VCAA as it pertains to claims to reopen a previously and 
finally denied claim for entitlement to service connection 
for the purpose of compensation benefits.  

A. Duty to Assist in Development of Requests to Reopen a 
Finally Decided Claim

The VCAA applies to claims to reopen a previously denied 
claim for compensation benefits if, as in this case, the 
claim was pending on or before August 29, 2001.  However, by 
regulations adopted pursuant to VCAA, VA has a somewhat more 
limited duty to assist the veteran in development of a 
previously disallowed claim than in the case of a new claim.  

The VCAA, in section 3, provides that nothing in section 3 of 
the VCAA shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), to be codified at 
38 U.S.C. § 5103A(f). Clearly, therefore, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

VA has published regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
rule is effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
As for the applicability of the regulations, the following 
applies: 

Applicability Dates: Except for the 
amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for 
benefits received by VA on or after 
November 9, 2000, as well as to any claim 
filed before that date but not decided by 
VA as of that date. The amendment to 38 
CFR 3.156(a), the second sentence of 38 
CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii) 
apply to any claim to reopen a finally 
decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45620 (2001). 

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
specifically refer to new and material evidence (38 C.F.R. 
§ 3.156(a)) and to the assistance VA will give an individual 
attempting to reopen a finally decided claim.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, VA has provided that the 
regulations implementing the VCAA that apply to attempts to 
reopen a finally decided claim apply only to claims to reopen 
a finally decided claim received on or after August 29, 2001.  

In the matter before the Board, the veteran appealed a March 
2000 rating decision that denied a claim to reopen a finally 
decided claim received in February 1999.  Thus, clearly, the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) do not 
apply to this matter.

It appears, therefore, that the statutory provisions of the 
VCAA left intact the requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  VA, in promulgating regulations 
to apply the VCAA, chose to apply the VCAA duty to assist 
claimants in developing evidence to an individual attempting 
to reopen a finally decided claim only to such attempts to 
reopen received on or after August 29, 2001.

Thus, the previous iteration of 38 C.F.R. §§ 3.156(a) and 
3.159 apply to the matter before the Board.

The definition of new and material evidence, at 38 C.F.R. 
§ 3.156(a) (2001), will be discussed below.  Concerning VA's 
duty to assist in developing claims, 38 C.F.R. § 3.159 (2001) 
provides:

(a) Although it is the responsibility of 
any person filing a claim for a benefit 
administered by the Department of 
Veterans Affairs to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that the claim is well 
grounded, the Department of Veterans 
Affairs shall assist a claimant in 
developing the facts pertinent to his or 
her claim. This requirement to provide 
assistance shall not be construed as 
shifting from the claimant to the 
Department of Veterans Affairs the 
responsibility to produce necessary 
evidence. (emphasis added)

(b) When information sufficient to 
identify and locate necessary evidence is 
of record, the Department of Veterans 
Affairs shall assist a claimant by 
requesting, directly from the source, 
existing evidence which is either in the 
custody of military authorities or 
maintained by another Federal agency. At 
the claimant's request, and provided that 
he or she has authorized the release of 
such evidence in a form acceptable to the 
custodian thereof, the Department of 
Veterans Affairs shall assist a claimant 
by attempting to obtain records 
maintained by State or local governmental 
authorities and medical, employment, or 
other non-government records which are 
pertinent and specific to the claim. The 
Department of Veterans Affairs shall not 
pay any fees charged by the custodian for 
providing such evidence. (emphasis added)

(c) Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the claimant could rectify, the 
Department of Veterans Affairs shall so 
notify the claimant and advise him or her 
that the ultimate responsibility for 
furnishing evidence rests with the 
claimant.

As the last sentence of paragraph (a) indicates, VA's duty to 
assist the claimant in developing the claim does not alter 
the requirement that the claimant submit new and material 
evidence.  VA's general duty is (1) to request, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency when information sufficient to identify and locate 
necessary evidence is of record, and (2) to attempt to obtain 
records maintained by State or local governmental authorities 
and medical, employment, or other non-government records when 
such records are pertinent and specific to the claim, and 
when the claimant has requested such assistance and has 
authorized the release of such evidence in a form acceptable 
to the custodian thereof.  

VA's duty to assist the veteran is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1999).  The veteran has 
the responsibility to cooperate in the development of the 
claim.  The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

Therefore, to determine whether VA has provided the requisite 
duty to assist the claimant in this instance, the Board must 
answer the questions of whether the record contains (1) 
sufficient information to identify and locate necessary, 
existing evidence in the custody of military authorities or 
maintained by another Federal agency, which VA has not 
requested directly from the source; and (2) the claimant's 
request for assistance and authorization for the release of 
records, in a form acceptable to the custodian thereof, for 
other evidence that is both pertinent and specific to the 
claim, and which VA has not attempted to obtain.  

Addressing the first question, the veteran has not identified 
with the required specificity, nor does the record indicate 
the existence of evidence in the custody of military 
authorities or maintained by another Federal agency which VA 
has not requested directly from the source.  Although the 
veteran requested that VA obtain records from the Office of 
the Surgeon General and the National Archives for morning 
reports for his unit, he did not respond to a December 1997 
inquiry by the RO concerning the details of when, where, and 
for what he was treated, and the unit of which he was a 
member at the time.  In his Notice of Disagreement, he merely 
stated that he injured his back while serving in England.  In 
a letter dated in February 1999 which is discussed below, a 
physician reporting the veteran's history stated that the 
veteran had been treated for a hip injury at "General 
Hospital England" in December 1944.  However, the physician 
also stated that he could not relate the veteran's current 
back disability to the 1944 hip injury without documentation 
of such injury, its circumstances, diagnosis, and treatment.  
The veteran testified in September 2000 that he was treated 
in a field hospital in "England somewhere."  None of this 
information is sufficient to identify and locate evidence in 
the custody of military authorities or a Federal Agency.

Addressing the second question, as noted above, the veteran 
has requested VA to obtain morning reports from the National 
Archives and records from the Office of the Surgeon General.  
He has not specifically requested that VA obtain particular 
pertinent and specific non-governmental records, nor has he 
provided VA with an authorization for the release of such 
evidence.

The veteran has had several opportunities to identify sources 
of evidence but has not responded with the specificity which 
would require or allow VA to assist in the development of his 
claim.  These opportunities include the claims form he filed, 
his testimony before a hearing officer at the RO, his Notice 
of Disagreement, his VA Form 9, and the informal brief filed 
on his behalf by his representative service organization.  He 
has not provided names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related.

B.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 38 C.F.R. § 3.159(e) as amended and is applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  As amended, 38 C.F.R. 
§ 3.159(e) provides:

(1) If VA makes reasonable efforts to 
obtain relevant non-Federal records but 
is unable to obtain them, or after 
continued efforts to obtain Federal 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
VA will provide the claimant with oral or 
written notice of that fact. VA will make 
a record of any oral notice conveyed to 
the claimant. For non-Federal records 
requests, VA may provide the notice at 
the same time it makes its final attempt 
to obtain the relevant records. In either 
case, the notice must contain the 
following information: (i) The identity 
of the records VA was unable to obtain; 
(ii) An explanation of the efforts VA 
made to obtain the records; (iii) A 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and (iv) 
A notice that the claimant is ultimately 
responsible for providing the evidence.

(2) If VA becomes aware of the existence 
of relevant records before deciding the 
claim, VA will notify the claimant of the 
records and request that the claimant 
provide a release for the records. If the 
claimant does not provide any necessary 
release of the relevant records that VA 
is unable to obtain, VA will request that 
the claimant obtain the records and 
provide them to VA.

In this case, the veteran has not identified with the 
required specificity any documents that might be obtain in an 
effort to assist him in reopening his claim.  Therefore, the 
notification duties contained in 38 C.F.R. § 3.159(e) as 
amended do not apply to this situation.

II.  Merits of Request to Reopen Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence".  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Board notes that the revised regulation contained in 
38 C.F.R. § 3.156(a) contains a slightly different definition 
of new and material evidence.  However, the revised 
definition applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.

In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
October 1988 rating decision, the last time the service 
connection claim at issue was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record at the time of the October 1988 rating 
decision included the application for pension or disability; 
the appellant's service records; and various applications and 
decisions from earlier VA rating decisions.  The service 
records included the appellant's discharge examination on 
which it is indicated, by way of history, that the appellant 
had sustained a hip injury during his active service in the 
Army.  The report of the discharge medical exam indicates 
that no musculoskeletal defects were found, in particular of 
the left hip.  

The RO denied service connection for a left hip injury in a 
rating decision issued in April 1946.  Of note is the VA Form 
526 filed by the appellant in November 1945 that makes no 
mention of any back injury, only a left hip injury.  

An Application for Hospital Treatment or Domiciliary Care 
dated June 28, 1951 showed the appellant to have chronic 
rheumatoid arthritis.

The evidence added to the record after the RO's October 1988 
decision includes: service medical records that are 
duplicative of those associated with the claims file prior to 
October 1988; an October 1997 radiology report from the 
Vicksburg, Mississippi Medical Center that indicates the 
appellant has disability from moderate degenerative disc 
disease at the level of the fifth lumbar and first sacral 
intervertebral space (L5-S1); and a February 1999 letter from 
a private physician in which she stated, "I cannot with 
clear conscience state that this condition and the injury in 
1944 are not connected without documentation of that 
injury."  The doctor further stated, "It is my professional 
opinion that his current condition and the injury in 1944 may 
(emphasis added) be connected."

Turning now to an analysis of the more recently received 
evidence, in order to reopen the claim, it must, according to 
the ruling in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), it must first be determined whether the appellant has 
presented new and material evidence.  However, in Hodge v. 
West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that not every piece of new evidence is material.  The key is 
whether any new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability.

In order to establish service connection for a disability, a 
present disability must exist.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  As previously 
noted, there is no clinical evidence of the existence of a 
back disorder until October 1997.  As such, the radiology 
report is 'new' evidence which is demonstrative of a present 
disability.  However, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 3.303(a).  Here, there are records suggesting a history of 
a hip injury incurred during service.  

The appellant now contends that his current disability is due 
to an in-service injury to his back.  However, the record 
does not contain evidence to show that the veteran himself is 
competent to render an opinion about the etiology of his 
current back disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Although the radiology report is new, it shows only a current 
back disorder and, in no way indicates that the current back 
disorder is casually related to the appellant's military 
service.  Therefore, the report is not material.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, there is 
the statement of the private physician that indicates the 
appellant's current pain "may" be related to his claimed 
service injury.  The doctor's statement is further qualified 
the expressed need to review medical records associated with 
the alleged in-service hip injury.  The claims file contains 
no such records, nor is there any indication that such 
records can be obtained.

The Board notes, however, that service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Furthermore, a medical opinion expressed in 
terms of "may" also implies "may not" and thus is too 
speculative to establish a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  As such, although the doctor's statement 
is "new", in the sense that it was not previously 
considered by agency decisionmakers, it is not material and, 
thus, cannot serve as a basis to reopen a claim.

After reviewing all the evidence of record, the Board 
concludes that the recent medical evidence indicating that 
the appellant currently has moderate degenerative disc 
disease and that such "may" be related to his military 
service fails to contribute "to a more complete picture" of 
the case at issue.  Therefore, new and material evidence has 
not been submitted and the claim is not reopened. 38 U.S.C.A. 
§ 5108.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

The claim for service connection for a back disorder is not 
reopened.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

